DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Itoh (EP1759858).
Itoh teaches a recording method comprising:
Claims 1, 20:
*causing a processing solution that contains a coagulant for coagulating constituents of an ink composition to adhere to a recording medium (paragraphs 0168-0174, clear ink composition);
*causing an ink composition that includes a light ink composition and a dark ink composition that belong to a same color system and have mutually different color densities to adhere to the recording medium (paragraphs 0168 -0176); and


Claim 2:
*wherein a content of the resin included in the clear ink composition is equal to or greater than 3% by mass (paragraph 0034).

Claim 3:
*wherein one or more kinds of any of cationic resin, organic acids, and polyvalent metal salts are included as the coagulant included in the processing solution (paragraphs 0183-0185).


Claim 10:
*wherein the light ink composition, the dark ink composition, and the clear ink composition are caused to be respectively ejected from the ink jet head and adhere to the recording medium (paragraphs 0176-0185).

Claim 11:
*wherein the recording medium is a low-absorbable recording medium or a non-absorbable recording medium (paragraphs 0059-0062).




Claims 12-15, 17, 19:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Nakamura (US2017/0335123).
Itoh teaches all claimed features of the invention except:
*wherein the light ink composition includes a nitrogen-containing solvent 
Nakamura teaches that nitrogen solvent can be used in an inkset (paragraph 0037).  Therefore, it would have been obvious to one having ordinary skills in the art at the time of the invention made to modify the invention of Itoh to incorporate the teaching of nitrogen solvent taught by Nakamura for the purpose of achieving optimal print results.

Claim Rejections - 35 USC § 103
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh.

Itoh teaches all claimed features with the exception of :
*(claim 6) wherein a region in which an amount of the adhering clear ink composition is equal to or greater than 1 mg/inch2 is included in a region, to which the processing solution, the light ink composition, and the clear ink composition are caused to adhere, on the recording medium.
	*(claim 8)   The recording method according to Claim 1, wherein the light ink composition and the dark ink composition respectively include resin, and a content of the resin included in the light ink composition and the dark ink composition is equal to or greater than 2% by mass.
	It would have been obvious to one having ordinary skill in the art at the time of the invention made to modify the invention of Ito to incorporate the features above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, for the purpose of achieving optimal printing results.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 5, 7, 9, 16, and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853